Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 08/02/2022. Claims 1 and 4 have been amended. Claim 2 has been cancelled. Claim 12 has been added. Currently pending for review are Claims 1 and 3-12.
Response to Amendment
Regarding the Claim Objection made in the Office Action filed on 04/21/2022. Amendments/Remarks & Arguments filed by Applicant on 08/02/2022 correct the objection and/or are persuasive. Therefore, the Claim Objection made in the Office Action filed on 04/21/2022 has been withdrawn unless otherwise indicated below.
Drawings
The drawings are objected to because reference number “302” points to the bottom of the cover, and should be replaced with --304--. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the cavity of the pool noodle having a diameter being three-eighths (3/8) inches” and “the cover having a diameter being three-eighths (3/8) inches” of Claims 7 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings only depict a configuration where the cover is larger than the plug and thus not one in which they are essentially the same diameter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, and 12 are objected to because of the following informalities:  
Claim 1, line 6 "and wherein being coupled" should be replaced with - - and wherein the pool noodle cap is configured to be coupled - - since the pool noodle is not positively claimed as part of the cap.
Claim 4 Line 1 recites “The cap of claim 4”, this reference to itself appears to be a typographical error and should be replaced with --The cap of clam 3-- and has been interpreted as such.
Claim 12 Line 3 recites “noodle1”, this appears to be typographical error and should be replaced with --noodle--.          Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 and 12 recites “the plug being securely coupled to a cavity of the pool noodle, wherein the cavity of the pool noodle having a diameter being three-eighths (3/8) inches” and “the cover having a diameter being three-eighths (3/8) inches”. The claim essentially indicates that the plug and the cover would appear to be the same or similar in size of 3/8inches, however, there is only a depiction of an embodiment where the plug is significantly less in size than the cover and therefore it appears Applicant is claiming an embodiment not previously disclosed. Although, the specification has disclosure for a cavity being 3/8inches and a cover being 3/8inches, there is no disclosure/depiction of an embodiment where they are the same diameter together so that the plug would still securely couple to the cavity of the pool noodle. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature (NPL) “Flush Mount Black Plastic Body and Sheet Metal Hole Plug” (Pub. 11/03/2018).
Regarding Claim 1, Flush Mount Black Plastic Body and Sheet Metal Hole Plug teaches a pool noodle cap for protecting a pool noodle when stored (The Office takes the position “for a pool noodle” is considered intended use and a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. Refer to MPEP 2111.02 Effect of Preamble.), the cap consisting of:                  a plug (Refer to annotated figured below), the plug being securely coupled to a cavity of the pool noodle, 
    PNG
    media_image1.png
    306
    519
    media_image1.png
    Greyscale
Fig. 1            wherein the cavity of the pool noodle having a diameter being three-eighths (3/8) inches (The Office takes the position that since the plug is disclosed being fitted into a 3/8 cavity and is therefore capable being fitted into a cavity of a 3/8in pool noodle); and
    PNG
    media_image2.png
    29
    250
    media_image2.png
    Greyscale
                   a cover (Refer to annotated Fig. above), the cover having a top and a bottom, wherein the plug being securely coupled to substantially near a middle portion of the top of the cover, and wherein being coupled to a first end of the pool noodle (The Office takes the position that the pool noodle is not positively claimed and the limitation of “being coupled to a first end of the pool noodle” is considered intended use, and since the plug of the device is capable of fitting into a 3/8in cavity, it is capable of being coupled to a first end of a pool noodle. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9]).
Regarding Claim 3, NPL continues to teach wherein the plug having a first end, wherein the first end having a tip (Refer to the annotated Fig. 1 above).
Regarding Claim 4, NPL continues to teach wherein the tip being a rounded shape (Refer to annotated Fig. 2 below).
    PNG
    media_image3.png
    336
    571
    media_image3.png
    Greyscale
Fig. 2
Regarding Claim 8, NPL continues to teach wherein the cover being made of a plastic material.
    PNG
    media_image4.png
    23
    183
    media_image4.png
    Greyscale

Regarding Claim 9, NPL continues to teach wherein the plug being made of a plastic material. 
    PNG
    media_image4.png
    23
    183
    media_image4.png
    Greyscale

Regarding Claim 10, NPL continues to teach wherein the cap being made of a single casting (Refer to annotated Fig. 3 below to depict they are a single unit of material).
    PNG
    media_image5.png
    221
    353
    media_image5.png
    Greyscale
 Fig. 3
Regarding Claim 11, NPL continues to teach wherein the bottom of the cover being a flat shape (Refer to annotated Fig. 1 above to depict that the cover has a bottom surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL) “Flush Mount Black Plastic Body and Sheet Metal Hole Plug.
Regarding Claim 7, NPL 1 teaches the claimed invention as noted above but fails to teach wherein the cover having a diameter being three-eigths (3/8) inch. However, NPL teaches the cover has a diameter (Refer to Fig. 3 above).  The Office  takes the position that since Applicant does not provide criticality over the diameter of the cover being 3/8 inches over other known diameters and merely preferred (Refer to Applicants specifications Paragraph [0020]]), such change in dimensions would have been a matter of obvious design choice found through routine experimentation to come to a suitable diameter desired by the user for the cover and the cavity to allow insertion  into the cavity of the tube, and therefore such dimensions are not patentable over the prior arts and would not appear to provide an advantage over other dimensions known. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Claim(s) 1, 3-5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachter (US 9039473) as evidenced by Connachan et al (US 20090278101).
Regarding Claim 1, Wachter teaches a pool noodle cap for protecting a pool noodle 30 when stored, the cap 40 consisting of:              a plug 42, the plug being securely coupled to a cavity of the pool noodle; and              a cover 40, the cover having a top and a bottom, wherein the plug being securely coupled to substantially near a middle portion of the top of the cover, and wherein being coupled to a first end of the pool noodle (Refer to Fig. 7-8..Abstract:” A flotation device includes an elongated and flexible member with a channel extending between longitudinal ends of the flexible member.”..Col 4 Lines 21-28:” The flotation device 30 includes a cap 38 (see FIG. 7) having a substantially rounded (or other geometrical configuration) ball or portion 40 and a shaft 42 protruding from a flat surface 44 of the substantially rounded portion 40. The shaft 42 is suitably dimensioned to fit within the channel 30 of the flexible member 32 to secure the cap 38 to the flexible member 32 as shown by FIGS. 5, 6, 8, and 9.”).                Wachter teaches the claimed invention as noted above but fails to expressly disclose wherein the cavity of the pool noodle has a diameter being three-eighths (3/8) inches. However, Wachter teaches that the cavity of a noodle has a diameter for fitting the plug of the cap (Refer to Figs. 7&9).  The Office  takes the position that since Applicant does not provide criticality over the diameter of the cavity being 3/8 inches over other known diameters and merely preferred (Refer to Applicants specifications Paragraph [0020] & [0024]), such change in dimensions would have been a matter of obvious design choice found through routine experimentation to come to a suitable diameter desired by the user for the cavity to allow insertion of a plug  into the cavity of the noodle, and therefore such dimensions are not patentable over the prior arts and would not appear to provide an advantage over other dimensions known such as that evidenced by Connachan, which teaches a hollow tube 200 for a body of water having an inner cavity diameter ranging between 0.25 (1/4)-3inches as desired (Refer to Connachan et al Fig. 1 Paragraph [0014]:” . The hollow tubular support member may have a length of between 12 inches and 80 inches, and an inner diameter of between 0.25 inches and 3.00 inches.”). Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claim 3, Wachter continues to teach wherein the plug 42 having a first end, wherein the first end having a tip (Refer to annotated Fig. 7 below).
    PNG
    media_image6.png
    248
    269
    media_image6.png
    Greyscale

Regarding Claim 4, Wachter continues to teach wherein the tipoff being a rounded shape (Refer to Fig. 7 above to depict that the tip is round).
Regarding Claim 5, Wachter continues to teach wherein the plug being cylindrical in shape (Refer to Fig. 7 above to depict that the plug 42 is cylindrical).
Regarding Claim 10, Wachter continues to teach the cap 38 being made of a single casting (Refer to Fig. 9 to depict that the cover 40 and tip 42 are a single casting).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban (US 2012016847) as evidenced by Connachan et al (US 20090278101).
Regarding Claims 1, Urban teaches Urban teaches a pool noodle cap for protecting a pool noodle when stored, the cap (The Office takes the position that the intended use of “protecting a pool noddle when stored” is broad and such cap is capable of protecting the noodle via covering the ends) consisting of:                 a plug (Refer to annotated Fig. A below) the plug being securely coupled to a cavity of the pool noodle; and
    PNG
    media_image7.png
    571
    428
    media_image7.png
    Greyscale
                a cover (Refer to annotated Fig A above), the cover having a top and a bottom, wherein the plug being securely coupled to substantially near a middle portion of the top of the cover, and wherein being coupled to a first end of the pool noodle (Refer to annotated Fig. A above).          Urban fails to expressly disclose wherein the cavity of the pool noodle having a diameter being three-eights inch. However, Urban teaches that the cavity has a diameter (Refer to Fig. A above).  The Office  takes the position that since Applicant does not provide criticality over the diameter of the cavity being 3/8 inches over other known diameters and merely preferred (Refer to Applicants specifications Paragraph [0020] & [0024]), such change in dimensions would have been a matter of obvious design choice found through routine experimentation to come to a suitable diameter desired by the user for the cavity to allow insertion of a plug  into the cavity of the noodle, and therefore such dimensions are not patentable over the prior arts and would not appear to provide an advantage over other dimensions known such as that evidenced by Connachan, which teaches a hollow tube 200 for a body of water having an inner cavity diameter ranging between 0.25 (1/4)-3inches as desired (Refer to Connachan et al Fig. 1 Paragraph [0014]:” . The hollow tubular support member may have a length of between 12 inches and 80 inches, and an inner diameter of between 0.25 inches and 3.00 inches.”). Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claim 6, Urban teaches the claimed invention as noted above but fails to expressly disclose wherein the plug has a length being one and one-half inches. However, Urban teaches that the entire length of the device is 3inches and the plug appears to be about half the length and the Office takes the position that it is about 1.5inches (Refer to annotated Figure below).
    PNG
    media_image8.png
    510
    534
    media_image8.png
    Greyscale
        The Office  takes the position that since Applicant does not provide criticality over the length of the plug being 1.5inches over other known lengths, such change in dimensions would have been a matter of obvious design choice found through routine experimentation to come to a suitable length desired by the user for the plug to be inserted into the cavity of the noodle. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban (US 2012016847) as evidenced by Connachan et al (US 20090278101), in view of Wong (US 20070281806).
Regarding Claim 12, Urban teaches a pool noodle cap for protecting a pool noodle when stored, the cap (The Office takes the position that the intended use of “protecting a pool noddle when stored” is broad and such cap is capable of protecting the noodle via covering the ends) consisting of:                 a plug (Refer to annotated Fig. A below) the plug being securely coupled to a cavity of the pool noodle; and
    PNG
    media_image7.png
    571
    428
    media_image7.png
    Greyscale
               wherein the plug having a first end, wherein the first end having a tip, wherein the tip being a rounded shape, wherein the plug being cylindrical in shape, and the cap being made of a single casting (Refer to annotated Fig. 1 below).
    PNG
    media_image9.png
    419
    394
    media_image9.png
    Greyscale
Fig. 1                a cover (Refer to annotated Fig A above), the cover having a top and a bottom, wherein the plug being securely coupled to substantially near a middle portion of the top of the cover, and wherein being coupled to a first end of the pool noodle (Refer to annotated Fig. A above) and wherein the bottom of the cover being a flat shape (Refer to annotated Fig. 1 above).            Urban fails to expressly disclose wherein the cavity of the pool noodle and the cover having a diameter being three-eights inch. However, Urban teaches that the cavity and cover has a diameter (Refer to Fig. A above).  The Office  takes the position that since Applicant does not provide criticality over the diameter of the cavity or cover being 3/8 inches over other known diameters and merely preferred (Refer to Applicants specifications Paragraph [0020] & [0024]), such change in dimensions would have been a matter of obvious design choice found through routine experimentation to come to a suitable diameter desired by the user for the cavity to allow insertion of cap into the cavity of the noodle, and therefore such dimensions are not patentable over the prior arts and would not appear to provide an advantage over other dimensions known such as that evidenced by Connachan which teaches a hollow tube 200 within a body of water having a cavity which ranges include 3/8th inches (Refer to Connachan et al Fig. 1 Paragraph [0014]:” The hollow tubular support member may have a length of between 12 inches and 80 inches, and an inner diameter of between 0.25 inches and 3.00 inches.”).. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.             Urban fails to expressly disclose wherein the plug has a length being one and one-half inches. However, Urban teaches that the entire length of the device is 3inches and the plug appears to be about half the length and the Office takes the position that it is about 1.5inches (Refer to annotated Figure below).
    PNG
    media_image8.png
    510
    534
    media_image8.png
    Greyscale
        The Office  takes the position that since Applicant does not provide criticality over the length of the plug being 1.5inches over other known lengths, such change in dimensions would have been a matter of obvious design choice found through routine experimentation to come to a suitable length desired by the user for the plug to be inserted into the cavity of the noodle. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.                  Urban further fails to teach wherein the plug and cover are made of a plastic material. Wong teaches a cap 104,106 for insertion into a tube 102 using in a pool comprising:  a plug 124,134 and a cover 122 being made of a plastic material ((Refer to [0029]:” [0029] End caps 104 and 106 are molded of a plastic, preferably ABS, which is less dense than water, in a bright and decorative color that both compliments the coloring of sleeve 112 and eases visibility and identification of the sticks comparison to sticks bearing differently colored end caps.”). Urban and Wong are analogous in that they both teach tubular devices comprising end caps for use in a pool and therefore it would have been obvious to modify the plug and cover of the cap of Urban to be in view of Wong such that they are plastic since Wong teaches that such materials are common and known in the art to be suitable for end caps and therefore does not patentably distinguish the invention over prior arts.
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.             Wherein Applicant argues that the claim now recites “consisting of” and therefore Wachter and Urban would not meet the claimed invention the Office respectfully disagrees with Applicants arguments such that the end caps of Wachter and Urban consist of a cover and a plug and does not incorporate additional elements and any modification would have been made only to the elements recited and therefore such arguments in regards to the language of “consisting of” are not considered persuasive.            Wherein Applicant argues that Urban does not teach the plug securely coupled to a cavity of a pool noodle, the Office respectfully disagrees in that Fig. A of Urban clearly show discloses such engagement.                In light of the amendments to the claims, a new grounds of rejection has been made above to further address additional amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784